Dismissed and Memorandum Opinion filed October 2, 2008







Dismissed
and Memorandum Opinion filed October 2, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00533-CV
____________
 
THE EGERTON CLINIC P.A. and SHAHNAZ
KHAN, Appellants
 
V.
 
BUZBEE PROPERTIES, INC. and ANTHONY BUZBEE, Appellees

 

 
On Appeal from the
County Court at Law No. 3
Galveston County,
Texas
Trial Court Cause
No. 59,164
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 13, 2008.  On September 11, 2008,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
2, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.